UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-2126


MADELEINE KONOU AMEGBEDJI; KOSSI SEYRAM AMEGBEDJI,

                Petitioners,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   April 20, 2012                  Decided:   May 2, 2012


Before NIEMEYER, SHEDD, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Andrew P. Johnson, LAW OFFICES OF ANDREW P. JOHNSON, New York,
New York, for Petitioners.      Stuart Delery, Acting Assistant
Attorney General, Holly M. Smith, Senior Litigation Counsel,
Rachel L. Browning, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Madeleine Konou Amegbedji and Kossi Seyram Amegbedji

petition for review of an order of the Board of Immigration

Appeals (“Board”) dismissing their appeal from the immigration

judge’s order denying their application for asylum, withholding

from       removal    and     withholding       under   the     Convention      Against

Torture (“CAT”). 1          We deny the petition for review.

              An alien has the burden of showing she is eligible for

relief.       In order to show eligibility for asylum, she must show

that she was subjected to past persecution or has a well-founded

fear of persecution on account of a protected ground such as

political       opinion.          If   the        applicant      establishes          past

persecution, she has the benefit of a rebuttable presumption of

a well-founded fear of persecution.                 See 8 C.F.R. § 208.13(b)(1)

(2011).

              This court will uphold the Board’s decision unless it

is manifestly contrary to the law and an abuse of discretion.

The standard of review of the agency’s findings is narrow and

deferential.         Factual    findings     are    affirmed         if   supported    by

substantial evidence.            Substantial evidence exists to support a

finding      unless     the    evidence     was     such      that    any   reasonable


       1
       Madeleine Amegbedji was the lead                       applicant      and   Kossi
Amegbedji was the derivative applicant.



                                            2
adjudicator        would        have     been      compelled          to    conclude       to    the

contrary.           Therefore,           we     review         an     adverse        credibility

determination for substantial evidence and give broad deference

to the Board’s credibility determination.                                  The Board and the

immigration        judge        must    provide        specific,          cogent    reasons      for

making an adverse credibility determination.                                We recognize that

omissions, inconsistent statements, contradictory evidence, and

inherently improbable testimony are appropriate bases for making

an adverse credibility determination.                           The existence of only a

few such inconsistencies, omissions, or contradictions can be

sufficient         for        the   Board     to       make    an      adverse       credibility

determination as to the alien’s entire testimony regarding past

persecution.             An    inconsistency           can    serve    as    a     basis   for    an

adverse credibility determination even if it does not go to the

heart   of    the        alien’s       claim.          8   U.S.C.     §    1158(b)(1)(B)(iii)

(2006); Djadjou v. Holder, 662 F.3d 265, 272-74 & n.1 (4th Cir.

2011) (case citations omitted).                        An adverse credibility finding

can support a conclusion that the alien did not establish past

persecution.         See Dankam v. Gonzales, 495 F.3d 113, 121-23 (4th

Cir. 2007); see also Chen v. Attorney General, 463 F.3d 1228,

1231 (11th Cir. 2006) (denial of asylum relief can be based

solely upon an adverse credibility finding).

              We    conclude         that     substantial           evidence       supports      the

adverse      credibility            finding.           The    immigration          judge    listed

                                                   3
specific and cogent reasons in support of the finding.                            It was

not an abuse of discretion for the immigration judge and the

Board       to    find    that        Amegbedji’s       numerous     inconsistencies,

particularly those concerning her nationality, were critically

important to her claim for relief.                       Given the nature of the

inconsistencies          and   Amegbedji’s           reluctance     to    admitting     to

having more than one passport and confirming her actual country

of birth and her evasiveness regarding her current address, we

further conclude that substantial evidence supports the finding

that Amegbedji’s independent evidence falls short of overcoming

the adverse credibility finding. 2

                 We deny the petition for review.                   We dispense with

oral       argument   because         the    facts    and   legal    contentions       are

adequately        presented      in    the    materials     before       the   court   and

argument would not aid the decisional process.

                                                                         PETITION DENIED




       2
       The Petitioners have abandoned any challenge to the denial
of withholding of removal and the denial of relief under the CAT
by failing to raise an issue in their brief. Accordingly, this
court will not review those findings. See Ngarurih v. Ashcroft,
371 F.3d 182, 189 n.7 (4th Cir. 2004) (finding that the failure
to raise a challenge in an opening brief results in abandonment
of that challenge); Edwards v. City of Goldsboro, 178 F.3d 231,
241 n.6 (4th Cir. 1999) (same).



                                               4